Exhibit 10.8

BARNES GROUP INC.

Enhanced Life Insurance Program

As Amended and Restated Effective December 31, 2008

Preamble

The Barnes Group Inc. Enhanced Life Insurance Program (the “Program”) was
originally adopted effective October 1, 1992 and was previously amended
effective May 16, 1997, December 30, 2007 and December 31, 2007.

In accordance with the Company’s unrestricted right to amend, modify, withdraw
or add to any of the benefits, terms or conditions of the Program at any time,
the Company hereby amends and restates the Program effective December 31, 2008.

To the extent the Program is subject to the requirements imposed by Code section
409A on nonqualified deferred compensation plans (and the applicable guidance
issued thereunder), the Program is intended to comply with such requirements and
the terms of the Plan shall be interpreted consistently therewith.

The Program as amended and restated effective December 31, 2008 shall not apply
to any amounts (including without limitation taxable benefits) to be paid or
provided pursuant to the provisions of the Program as in effect prior to
December 30, 2007 that are “grandfathered” from Code section 409A (i.e., that
constitute compensation to which Code section 409A does not apply pursuant to
Treasury Regulation section 1.409A-6 or any other applicable Treasury Department
guidance) (“Grandfathered Amounts”). Grandfathered Amounts shall be determined
in accordance with, and be governed exclusively by, the provisions of the
Program as in effect before December 30,



--------------------------------------------------------------------------------

2007. Effective December 31, 2008, any amounts, other than Grandfathered
Amounts, to be paid or provided under the Program shall be determined in
accordance with, and be governed exclusively by, the Program as amended and
restated effective December 31, 2008, which is set forth herein.

Section 1. Purpose

The Enhanced Life Insurance Program (ELIP) is designed to replace the group term
life insurance plan for salaried employees in grades 20 and above (excluding
officers) of Barnes Group Inc. with insurance that provides increasing cash
value and little or no post-retirement income tax liabilities.

Section 2. Definitions

 

2.1 “Affiliate” means a corporation or trade or business that, together with the
Company, is a member of: (a) a controlled group of corporations, within the
meaning of Code section 414(b), or (b) a group of trades or businesses under
common control, within the meaning of Code section 414(c).

 

2.2 “Base Salary” means annual compensation excluding any bonuses or other
special compensation.

 

2.3 “Benefits Committee” means the Benefits Committee appointed by the Board of
Directors, which Committee has the sole authority and discretion to administer
the Plan in accordance with its terms and purposes.

 

2.4 “Board of Directors” means the Board of Directors of the Company.

 

2.5 “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

2



--------------------------------------------------------------------------------

2.6 “Company” means Barnes Group Inc.

 

2.7 “Death Benefit” means the amount of life insurance provided under the Plan
pursuant to Section 5.1.

 

2.8 “Eligible Employee” means any salaried employee of the Company in salary
grades 20 and above, excluding officers; provided that, notwithstanding the
foregoing, the Benefits Committee may exclude any employee of the Company from
participation in the Program at any time before an Insurance Policy is issued to
such employee under the Program.

 

2.9 “Insurance Policy” means the Group Flexible Premium Adjustable Life
Insurance Policy issued by Massachusetts Mutual Life Insurance Company to
provide the benefits under this Plan, as in force on December 31, 2008, and any
successor life insurance policy obtained to provide such benefits. The specific
terms of the Insurance Policy that apply to each Participant in the Plan are
reflected in an individual certificate issued by the Massachusetts Mutual Life
Insurance Company to, or on behalf of, each such Participant as the insured.

 

2.10 “Life Insurance Company” means Massachusetts Mutual Life Insurance Company,
or any other insurance carrier that the Company might use for this program.

 

2.11 “Participant” means an Eligible Employee who has met insurance underwriting
requirements and is issued an Insurance Policy under the terms of this Plan.

 

2.12 “Plan” means the Barnes Group Inc. Enhanced Life Insurance Program (ELIP),
as amended and in effect from time to time.

 

2.13 “Plan Year” means July 1st through June 30th.

 

3



--------------------------------------------------------------------------------

2.14 “Reimburse” (including without limitation “Reimburse a Participant”) or
“Reimbursement” means a payment by the Company to a Participant, or directly to
the Life Insurance Company on behalf of the Participant, as applicable, to pay
any Required Insurance Premiums.

 

2.15 “Required Insurance Premium” means the insurance premiums, if any,
determined on an objective, nondiscretionary basis by the Life Insurance Company
in accordance with Section 7.

 

2.16 “Separation from Service” (or “Separates from Service”) means a
Participant’s death, retirement or other termination of employment with the
Company and all Affiliates. Whether a Separation from Service has occurred shall
be determined by the Benefits Committee based on all of the facts and
circumstances and in accordance with Treasury Regulation section 1.409A-1(h) and
any other relevant guidance issued under Code section 409A.

Section 3. Administration

The Plan shall be administered by the Benefits Committee.

Section 4. Participation in the Plan

 

4.1 All Eligible Employees may participate in the Plan on the first day of the
Plan Year coinciding with or next following their date of eligibility for the
Company’s group term life insurance plan.

 

4.2

Eligible Employees may apply to become participants in the Plan by completing an
application to the Life Insurance Company and submitting any required

 

4



--------------------------------------------------------------------------------

 

documentation. Acceptance in the Plan is subject to the Life Insurance Company’s
underwriting requirements. An Eligible Employee shall become a Participant in
the Plan when an Insurance Policy covering him or her is issued by the Life
Insurance Company.

Section 5. Life Insurance Benefits

 

5.1 Prior to retirement, the life insurance benefit, as of the beginning of each
Plan Year, equals three (3) times the Eligible Employee’s Base Salary, rounded
up to the next $1,000 for salaried employees in grade 20, and 4 times the
Eligible Employee’s Base Salary, rounded up to the next $1,000 for salaried
employees in grades 21 and above. In the case of an Eligible Employee for whom
Reimbursements may be made for any Plan Year quarter after the quarter in which
Separation from Service occurs (i.e., an Eligible Employee who before Separation
from Service has attained age 55 and at least ten (10) years of service with the
Company and/or an Affiliate), the Eligible Employee’s Base Salary used to
calculate his life insurance benefit under the Plan shall not be adjusted after
the date the Eligible Employee experiences a Separation from Service. However,
the Death Benefit will be reduced in accordance with Section 5.4 below.

 

5.2

When a Participant receives an increase in Base Salary or a promotion from Grade
20 other than in the beginning of the Plan Year, the amount of additional life
insurance (equal to 3 or 4 times the increase in Base Salary rounded up to the
next $1,000 as defined in 5.1) will be provided through the Company’s group term
life insurance plan. The additional life insurance benefit that is provided
through

 

5



--------------------------------------------------------------------------------

the Company’s group term life insurance plan pursuant to the preceding sentence
will be provided under the Plan as of the first day of the immediately following
Plan Year, subject to the Life Insurance Company’s underwriting requirements and
provided that the Eligible Employee does not have a Separation from Service on
or before such date.

 

5.3 The owner of the Insurance Policy is the Participant unless otherwise
designated by the Participant. The cash value of the Insurance Policy belongs to
the owner. Beneficiary designations are made by the owner of the Insurance
Policy and may be changed at any time. Upon termination of employment, the
Insurance Policy may be continued by the policy owner.

 

5.4 At retirement, the Death Benefit will continue at a reduced level equal to
30% of the pre-retirement Death Benefit. Participants are eligible to continue
at their own expense all or a part of the 70% portion of the Death Benefit that
does not continue into retirement, subject to Life Insurance Company provisions.

Section 6. Company’s Reimbursement of Premiums

 

6.1

Subject to Sections 6.2 and 6.3, the Company shall Reimburse a Participant for
all Required Insurance Premiums. Any Required Insurance Premiums shall be
Reimbursed in the quarter of the Plan Year in which Section 7.1 or, if
applicable, Section 7.3 below contemplates that they will be paid to the Life
Insurance Company. Within the meaning of Treasury Regulation section
1.409A-3(i)(1)(iv), the amount of Required Insurance Premiums eligible for
reimbursement during a Participant’s taxable year may not affect the amount of
Required Insurance

 

6



--------------------------------------------------------------------------------

Premiums eligible for reimbursement in any other taxable year, and the in-kind
benefits provided pursuant to the Plan during a Participant’s taxable year may
not affect the in-kind benefits to be provided pursuant to the Plan in any other
taxable year. In addition to any other limitations and restrictions that apply
pursuant to the Plan, and notwithstanding any provision of the Plan to the
contrary, payment of each Reimbursement is subject to the condition that (a) the
Participant must be actively employed in the calendar year in which the
Reimbursement in question is paid or , if a Reimbursement is paid on or after
January 1 and on or before March 15 of a calendar year, must be actively
employed in such January 1 to March 15 period or in the immediately preceding
calendar year, and must not have had a Separation from Service before the
calendar year in which the Reimbursement in question is paid, unless the
Reimbursement in question is paid on or after January 1 and on or before
March 15 of a calendar year, in which case must not have had a Separation from
Service before the immediately preceding calendar year, or (b) the Participant
must have attained age 55 and at least ten (10) years of service with the
Company and/or an Affiliate on or before the date on which such Reimbursement is
paid and before a Separation from Service.

 

6.2 Except as provided in Section 6.3, the Company shall cease Reimbursing the
Required Insurance Premiums as of the end of the Plan Year quarter in which any
of the following occurs:

 

  (a) a Participant Separates from Service, or

 

  (b) a Participant obtains a loan or withdraws any portion of the cash
surrender value under the Insurance Policy, or

 

7



--------------------------------------------------------------------------------

  (c) six months after the commencement of an unpaid leave of absence, or

 

  (d) two years after the Participant is first absent from work because of a
disability.

 

6.3 If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate attains age fifty-five (55) before a Separation from Service
occurs, the Company shall continue to Reimburse any Required Insurance Premiums
in accordance with Section 6.1 during the lifetime of the Participant unless and
until the Board of Directors amends the Plan to provide otherwise pursuant to
Section 9.1 or the Participant obtains a loan or withdraws any portion of the
cash surrender value under the Insurance Policy.

 

6.4 If the Company ceases to Reimburse Required Insurance Premiums for any
reason including those in Section 6.2, the policy owner may continue paying the
premium on his own, may borrow against the policy to pay premiums, or may cash
in the policy.

Section 7. Required Insurance Premiums

 

7.1

Prior to a Participant’s Separation from Service or, if earlier, the later of
(a) the end of the Plan Year in which the Participant attains age sixty-five
(65), or (b) the end of the Plan Year in which the minimum period necessary to
avoid having the Insurance Policy classified as a modified endowment contract
under Code section 7702A ends, the Required Insurance Premiums for any Plan Year
shall be the quarterly insurance premiums that as of the beginning of such Plan
Year are required to be paid to the Life Insurance Company on the first day of
each quarter

 

8



--------------------------------------------------------------------------------

during such Plan Year (i.e., July 1, October 1, January 1 and April 1) to
provide the Participant with the Death Benefit under the Insurance Policy
through age one hundred (100), assuming that the Insurance Policy is to be
funded only with quarterly premiums in the same amount and on the same quarterly
payment dates through the end of the Plan Year in which the Participant attains
age sixty-five (65), or, if later, the end of the Plan Year in which ends the
minimum period necessary to avoid having the Insurance Policy classified as a
modified endowment contract under Code section 7702A (hereinafter the “MEC
Period”). For purposes of determining the Required Insurance Premiums for any
Plan Year commencing prior to a Participant’s Separation from Service or, if
earlier, the attainment of age sixty-five (65), the Life Insurance Company shall
assume that the amount of the Death Benefit described in Section 5.1 shall
continue to be provided through the Plan Year in which the Participant will
attain age sixty-five (65) and that thereafter the reduced Death Benefit
described in Section 5.4 shall continue through age one hundred (100). The
Required Insurance Premiums for any Plan Year shall be determined by the Life
Insurance Company in advance of the beginning of such Plan Year, and its
determination shall be final, conclusive and binding. This annual determination
by the Life Insurance Company shall be based on the Life Insurance Company’s
interest crediting rate, mortality charge rate and administrative charge rate
applied to all policyholders of the Life Insurance Company with the same type of
Insurance Policy provided under this Plan as of the beginning of the Plan Year
in question.

 

9



--------------------------------------------------------------------------------

7.2 If a Participant who has at least ten (10) years of service with the Company
and/or an Affiliate Separates from Service after attaining age fifty-five (55),
but before attaining age sixty-five (65), or, if later, the end of the MEC
Period, the Life Insurance Company shall annually make the same determination as
described in Section 7.1 through the end of the Plan Year in which the
Participant attains age sixty-five (65), or, if later, the end of the Plan Year
in which the MEC Period ends, for purposes of determining the Participant’s
Required Insurance Premiums.

 

7.3

After the end of the Plan Year in which a Participant attains age sixty-five
(65), or, if later, in which the MEC Period ends, the Required Insurance
Premiums (if any) for any Plan Year shall be the quarterly insurance premiums
determined by the Life Insurance Company in advance of such Plan Year, that if
paid to the Life Insurance Company in substantially equal payments on the first
day of each quarter during such Plan Year (i.e., July 1, October 1, January 1
and April 1) and the immediately following Plan Year (i.e., over a two-Plan Year
period) or, if longer, paid to the Life Insurance Company in substantially equal
quarterly payments in such Plan Year and each subsequent Plan Year commencing
during the MEC Period, would be required to maintain the Death Benefit through
age one-hundred (100), using the same assumptions prescribed in the last
sentence of Section 7.1 as of the beginning of such Plan Year; provided,
however, that there shall be no such Required Insurance Premiums pursuant to
this Section 7.3 for any Plan Year on or before July 1 of which the Participant
Separated from Service with less than ten (10) years of service with the Company
and/or an Affiliate or before attaining age fifty-five (55). The Required
Insurance Premiums

 

10



--------------------------------------------------------------------------------

determined under this Section 7.3 for any Plan Year (if any) shall be determined
as of the beginning of each such Plan Year and any Required Insurance Premiums
for any subsequent Plan Year shall be based solely on the separate determination
for each such subsequent Plan Year (i.e., a separate determination will be made
for each Plan Year regardless of whether the determination with respect to a
prior Plan Year was based on premiums being paid over more than one Plan Year).
If a Participant continues working beyond age sixty-five (65) (i.e., has not
experienced a Separation from Service), for purposes of determining the Required
Insurance Premiums for any Plan Year commencing thereafter and prior to the
Participant’s Separation from Service, the Life Insurance Company shall assume
that the amount of the Death Benefit described in Section 5.1 shall continue to
be provided through the end of such Plan Year and that thereafter the reduced
Death Benefit described in Section 5.4 shall continue through age one hundred
(100).

 

7.4 Subject to the last sentence of Section 6.1 above, if a Participant
Separates from Service before attaining age fifty-five (55) or ten (10) years of
service with the Company and/or an Affiliate, there shall be no Required
Insurance Premiums after the quarter of the Plan Year in which such Separation
from Service occurs.

 

7.5 Notwithstanding the preceding provisions of this Section 7 (other than
Section 7.4), if a Participant obtains a loan or withdraws any portion of the
cash surrender value under the Insurance Policy before his or her death, the
Participant will no longer be eligible to participate in the Plan and there
shall be no Required Insurance Premiums after the quarter of the Plan Year in
which such loan or withdrawal occurs.

 

11



--------------------------------------------------------------------------------

Section 8. Sole Life Insurance Benefit

Notwithstanding anything to the contrary in any benefit materials or summary
plan descriptions, a Participant in the Plan shall have no rights to any
benefits under any other group life insurance program funded in whole or in part
by the Company or any of its Affiliates.

Section 9. Miscellaneous

 

9.1 Notwithstanding any other provision herein to the contrary, the Company
reserves the right to amend, interpret, modify, withdraw or add to any of the
benefits, terms or conditions of the Plan at any time.

 

9.2 The Benefits Committee shall, in its sole discretion, interpret and construe
the Plan’s terms and provisions and determine an individual’s eligibility for
benefits. Any interpretations, constructions or determinations made by the
Benefits Committee in good faith shall be final and binding on all parties.

 

9.3 Circumstances not specifically covered in this Plan document will be
reviewed by the Benefits Committee and the Benefits Committee in its discretion
will apply such rules as it deems appropriate.

Section 10. Section 409A Provisions

 

10.1

A Participant’s right to the Reimbursements provided by Section 6.1 and
Section 6.3 shall be treated as a right to a series of separate payments for
purposes of

 

12



--------------------------------------------------------------------------------

Code section 409A, including without limitation for purposes of the short-term
deferral rule set forth in Treasury Regulation section 1.409A-1(b)(4).

 

10.2 Any provision of the Plan to the contrary notwithstanding, if any payments
or benefits under the Plan to or on behalf of a specified employee within the
meaning of Treasury Regulation section 1.409A-1(i)(“Specified Employee”) are
deferred compensation subject to section 409A of the Code and are deemed to be
made due to a Separation from Service, then any such payments or benefits that
would otherwise be paid or provided during the six-month period following such
Separation from Service shall not be paid or provided during such six month
period but instead shall be accumulated (within the meaning of Treasury
Regulation section 1.409A-3(i)(2)(ii)) and paid or provided on the first day of
the seventh month following the date of such Separation from Service (or, if
earlier, within 14 days after the death of the specified employee). For the
avoidance of doubt, the preceding sentence shall apply to any amount or benefit
(and only to any amount or benefit) to be paid or provided pursuant to this Plan
to which Code section 409A(a)(2)(B)(i) (relating to Specified Employees)
applies, and shall not apply to any payment or benefit that is not subject to
Code section 409A as a result of Treasury Regulation section 1.409A-1(b)(4)
(relating to short-term deferrals), Treasury Regulation section 1.409A-1(b)(9)
(relating to separation pay plans), or otherwise.

 

10.3

If at any time during the 12-month period ending on any “specified employee
identification date”, which shall be December 31, a person who participates in
or has any legally binding right, contingent or otherwise, under this Plan (a
“Plan

 

13



--------------------------------------------------------------------------------

Participant”), is in Salary Grade 20 or above or meets the requirements of Code
section 416(i)(1)(A)(ii) or (iii) (applied in accordance with the Treasury
Regulations thereunder and disregarding Code section 416(i)(5)), then the Plan
Participant shall be treated as a Specified Employee for purposes of
Section 10.2 above for the entire 12-month period beginning on the “specified
employee effective date”, which shall be the January 1 that immediately follows
such specified employee identification date, unless the Board of Directors or
its Compensation and Management Development Committee (the “CMDC”) at any time
prescribes a different method of identifying service providers who will be
subject to the six month delay required by section 409A(a)(2)(B)(i) of the Code
(the “Six Month Delay”) in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code section
409A (a “Different Identification Method”) or elects a different specified
employee identification date or specified employee effective date or makes any
other election that may be made in accordance with Treasury Regulation section
1.409A-1(i) or the transition rules and official guidance under Code section
409A (a “Different Election”), in which case whether the Plan Participant shall
be treated as a Specified Employee shall be determined in accordance with any
such Different Identification Method so prescribed and any such Different
Election so made by the Board of Directors or the CMDC. By participating or
continuing to participate in this Plan or accepting any legally binding right or
benefit under this Plan, each Plan Participant irrevocably (a) consents to any
such Different Identification Method that the Board of Directors or CMDC may
prescribe at any

 

14



--------------------------------------------------------------------------------

time and any such Different Election that the Board of Directors or CMDC may
make at any time for purposes of identifying the service providers who will be
subject to the Six Month Delay with respect to payments under this Plan, and
(b) agrees that the Plan Participant’s consent to any such Different
Identification Method or Different Election shall be as effective as if such
Different Identification Method or Different Election were fully set forth
herein, and (c) waives any right he or she may have to consent to the Different
Identification Method or Different Election in question if for any reason the
Plan Participant’s consent to such Different Identification Method or Different
Election is not legally effective.

 

10.4

Any payments that may be made and benefits that may be provided pursuant to this
Plan are intended to qualify for an exclusion from section 409A of the Code
(including without limitation the exclusion for short-term deferrals under
Treasury Regulation section 1.409A-1(b)(4)) and/or are intended to meet the
requirements of section 409A(a)(2), (3) and (4) of the Code, so that none of the
payments that may be made and benefits that may be provided pursuant to this
Plan will be includible in any Plan Participant’s federal gross income pursuant
to section 409A(a)(1)(A) of the Code. This Plan shall be administered,
interpreted and construed to carry out such intentions, and any provision of
this Plan that cannot be so administered, interpreted and construed shall to
that extent be disregarded. However, the Company does not represent, warrant or
guarantee that any payments that may be made and benefits that may be provided
pursuant to this Plan will not be includible in any Plan Participant’s federal
gross income

 

15



--------------------------------------------------------------------------------

pursuant to section 409A(a)(1)(A) of the Code, nor does the Company make any
other representation, warranty or guaranty to any Plan Participant as to the tax
consequences of this Plan or of participation in this Plan.

Effective October 1, 1992

Amended December 30, 2007

Amended December 31, 2007

Amended December 31, 2008

 

16